Title: From Thomas Jefferson to John Minor, 10 March 1802
From: Jefferson, Thomas
To: Minor, John


            Dear Sir
              Washington Mar. 10. 1802.
            Mr. Short being incidentally interested in the suit of the US. v. mr Edmund Randolph, I had written the inclosed letter to mr Wickham, which with the documents accompanying the same, sufficiently explain the nature & extent of mr Short’s interest. mr Wickham being engaged for mr Randolph, returned me the papers, and I now take the liberty of forwarding them to you with a request that you will be so good as to appear for mr Short, and take care that he be not thrown on mr Randolph for his money instead of the government of the US. you will see that both mr Pickering & mr Wolcott have explicitly acknoleged that the US. are in their opinion liable to mr Short: but […] mr Randolph to succeed in establishing [that credit] for himself against the US. it would make a serious obstacle to their allowing it to mr Short. I inclose you an order on Messrs. Gibson & Jefferson for your fee, and pray you to accept assurances of my great esteem & respect.
            Th: Jefferson
          